Case 1:17-cv-06127-ILG-ST Document 18 Filed 02/15/19 Page 1 of 1 PageID #: 51
                             LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                              One Penn Plaza • Suite 2527 • New York, New York 10119
                                         T: 212.792-0046 • F: 212.561.7108
                                            E: Joshua@levinepstein.com


                                                                                            February 15, 2019

Via Electronic Filing
The Honorable Magistrate Judge Steven Tiscione
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                 Re:      Chincha v. Patel
                          Case No.: 1:17-cv-06127-ILG-ST
Dear Honorable Judge Tiscione:

        This law firm represents Defendant Manojkumar Patel in the above-referenced action.

        Pursuant to Your Honor’s Individual Motion Practices, this letter respectfully serves to supersede
the February 15, 2019 letter motion for Extension of Time to Complete Discovery [Dckt. No. 17] (the
“Letter Motion”).

         The Letter Motion contained an inadvertent typographical error. Neither request for the extension
of time for the parties’ time to file a status report; nor the time to begin dispositive motion practice are being
made jointly with Plaintiff’s counsel. Plaintiff’s counsel declined to consent on the basis that Defendant’s
requests are against Plaintiff’s interests.

        Thank you, in advance, for your time and attention.

                                                    Respectfully submitted,
                                                          LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                          By: /s/ Joshua D. Levin-Epstein
                                                              Joshua Levin-Epstein
                                                              1 Penn Plaza, Suite 2527
                                                              New York, New York 10119
                                                              Tel.: (212) 792-0046
                                                              Email: joshua@levinepstein.com
                                                              Attorneys for Defendant




Cc:
Plaintiff’s counsel (via ECF)
